Case 2:19-cv-05360-MWF-SK Document 58 Filed 06/02/20 Page 1 of 2 Page ID #:794




   1
   2
   3                                                           JS-6
   4
   5
   6
   7
   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
                                   WESTERN DIVISION
  11
       ROBERT STEVEN HICKS,                    Case No.: 2:19-cv-05360-MWF-SK
  12
  13                 Plaintiff,                ORDER DISMISSING LAWSUIT
          v.                                   WITH PREJUDICE
  14
  15 FREDIUN AMIR BAHADORI, an
     individual; AMIR, aka AMIR
  16 FASHIONS, aka AMIR FASHION,
  17 business form unknown; and MODA
     ITALIA, INC., a California corporation,
  18 BEHNAZ MAHDAVI, an individual;
  19 and POST IMPRESSIONIST
     GALLERY, business form unknown
  20
  21                 Defendants.
  22
  23 MODA ITALIA, INC.
  24                    Countercomplainant,
  25        v.
  26 ROBERT STEVEN HICKS,
  27
                  Counterdefendant.
  28

                                                                            ORDER
Case 2:19-cv-05360-MWF-SK Document 58 Filed 06/02/20 Page 2 of 2 Page ID #:795




   1
   2                                        ORDER
   3        Pursuant to Federal Rule of Civil Procedure 41(a) and (c) and the Parties’
   4 stipulation to the dismissal with prejudice of all claims, counterclaims, and cross-
   5 claims, with each party to pay their own costs and attorneys’ fees, the case is hereby
   6 dismissed in its entirety with prejudice.
   7        IT IS SO ORDERED.
   8
   9   DATED: June 2, 2020
  10
  11
  12                                              MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                      ORDER
